Citation Nr: 1508032	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a degenerative disc disease of the lumbar spine with bilateral leg impairment.

2. Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and friend




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic file.

In July 2014, this case was remanded for updated treatment records and an additional VA opinion addressing the nature and etiology of the Veteran's alleged low back and neck disorders.  

The Veteran's treatment records and a VA opinion dated November 2014 were obtained and associated with the Veterans Benefits Management System (VBMS) claims file.  The case was properly returned to the Board for review.


FINDINGS OF FACT

1. A chronic low back disorder with leg impairment was not manifest during service, arthritis was not manifest within one year of separation from service, and is not otherwise attributable to service.

2. A chronic neck disorder was not manifest during service, arthritis was not manifest within one year from the date of separation from service, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1. A low back disorder with leg impairment was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A neck disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in a March 2009 letter.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains VA medical records, VA examinations with opinions, the Veteran's lay statements, multiple statements from the Veteran's friends, a transcript of the testimony before the undersigned, and an informal hearing presentation from the Veteran's representative.

The Veteran's service treatment records are not available.  In cases where a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The RO has determined that further attempts to obtain the Veteran's service treatment records will not be successful.

The Veteran provided testimony at a July 2012 hearing before the undersigned Veterans Law Judge.  The record reflects that at the July 2012 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103.

The record reflects that based on information obtained at the July 2012 hearing, the Board remanded the appeal in July 2014 for additional development.  

Following the July 2014 Board remand, a VA opinion was provided in November 2014.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate review of the evidence of record and responded to the questions in the July 2014 remand.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the May 2014 VA opinion is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Service connection for arthritis may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137 (West 2014), 38 C.F.R. §§ 3.307, 3.309 (2014).

In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(2014).

With chronic disease shown as such in service (or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3 303(b)( 2014).

Analysis

The Veteran seeks service connection for a low back disorder with bilateral lower extremity involvement and a neck disorder.  As an initial matter, the Board notes that the Veteran does not allege that the disabilities are the result of participation in combat with the enemy.

Specifically, the Veteran contends that injuries sustained from falling from his tank during training exercises resulted in a low back disorder with bilateral lower extremity involvement and a neck disorder.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable for this claim.

The Veteran's service treatment records are not available.  The Veteran's personnel records show the Veteran served in an armored unit as a tank crewman and commander.  The Board has considered the Veteran's lay statements, and those statements from service-members who served with the Veteran.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Furthermore, the Board finds the Veteran's statements and the statements submitted from service-members who served with the Veteran regarding an injury sustained from falling from a tank to be credible.  

A brief summary of the lay statements from the service-members who served with the Veteran follows:

A buddy statement from J.U. indicates that the Veteran was injured after the tank he was standing on was put in gear and he was thrown from it during approximately 1976 to 1978.  
A buddy statement from F.R. indicates that the Veteran fell and injured his back during 1978 to 1979.  

A buddy statement from T.S. indicates that from 1973 to 1974, the Veteran and T.S. were involved in washing tanks, and that they slipped off of them.  

A buddy statement from J.M. indicates the Veteran was struck with the tank's main gun and thrown from the tank into a tree during approximately 1979 to 1983.

A buddy statement from J.R. indicates the Veteran was on a physical profile for low back pain in 1988.

Based on the lack of the Veteran's service treatment records and the number of statements indicating that the Veteran sustained a fall in service, the Board finds the Veteran sustained a fall from a tank during service.  

Records dated May 1997 show the Veteran was diagnosed with paralumbosacral muscle spasm and tenderness.  The Veteran reported he had been injured on May 27, 1997 while working with a lawn mower.

 In September 2004, the Veteran reported a history of low back pain for the lumbar spine with a history dating back 10 years.  In November 2004, the Veteran reported off and on low back pain since 1985.

Records dated September 2008 show the Veteran presented with complaints of neck pain for the past three weeks.  The treating physician noted that prior x-ray results showed degenerative disc disease of the cervical spine with no known trauma.  A treatment note dated October 2008 shows the Veteran was treated for neck pain.  The Veteran reported no history of trauma to his neck, but he noted that two months prior he had jerked his head quickly and developed stiffness in his neck afterwards.
The Veteran was diagnosed with degenerative arthritis of the lumbar spine at a May 2011 VA examination and Social Security Administration records show the Veteran has spondylosis of the cervical spine.  The Board finds that both the low back and neck disorders are arthritis, a chronic disease under 38 U.S.C.A. § 1101.
Thus, what remains to be established is whether there is a nexus between the Veteran's pathology of the lumbar and cervical spine and service.

A VA opinion dated November 2014 addressed whether there is a nexus between the Veteran's current low back and neck disorders and his -in-service injury sustained from falling off a tank.  The examiner noted the Veteran's subjective complaints of low back and cervical spine pain that occurred after falling from a tank.  

The November 2014  VA examiner also noted that the Veteran did not receive treatment for a low back or neck disorder immediately following separation from service.  The VA examiner did note that the Veteran was injured post-service in May 1997.  The Veteran was involved in an accident involving a lawnmower in May 1997 that resulted in an injury to his low back.  Treatment in October 1997 indicated bilateral upper paralumbosacral muscle tenderness.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that the injury he sustained in service caused his current degenerative joint disease of the lumbar spine and spondylosis of the cervical spine.  
The service treatment records are not available.  The Board finds that there is not a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  In addition, the silent record concerning the service treatment records establish that arthritis was not "noted," diagnosed or identified during service.   Here, section 38 C.F.R. § 3.303(b) is not applicable.  Although the Board has a heightened duty to explain reasons and bases, the absence of evidence does not create a positive inference under section 3.303(b).

The post-service treatment records are from more than one year after discharge from service and indicate that the Veteran's low back and neck disabilities were not due to a fall from a tank.  The Board finds that the record of evidence does not indicate that the Veteran's pathology of the lumbar and cervical manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

The Veteran is competent to report the injury he sustained in service and when he first experienced low back pain and neck pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is also competent to report that he has had back and neck symptoms since service.  

The Board notes the Veteran has alleged the onset of his low back condition occurred in the 1970's, 1989, 1994, and 1997.  The treatment records show the Veteran reported an onset of neck pain in 2008.  We find that the appellant has been an inconsistent historian.  We also note that the first time he sought treatment, in 1997, he report a very recent history rather than an in-service history.  We find that his initial report for treatment purposes is probative as it is presumed that he was seeking appropriate care.  We also note that when he next sought treatment, he reported a 10 year history instead of an in-service history.   The Board finds the Veteran's allegation of an on-going manifestations of low back and neck pain since service are not credible due to lack of reliability in his reporting.  Accordingly, the Board assigns little to no probative value to the Veteran's claims of a continuity of symptomatology low back and neck pain since service.

The Board notes there is no medical opinion associating or linking the pathology of the lumbar and cervical spine with service.  The Board finds the November 2014 VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record and supported her opinion by citing to evidence of record and medical principles.  
For these reasons, the November 2014 VA opinion is afforded controlling probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder with leg impairment is denied.

Service connection for a neck disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


